               Case 2:21-cv-00002-JCC Document 31 Filed 01/27/21 Page 1 of 1




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    STATE OF WASHINGTON, et al.,                         CASE NO. C21-0002-JCC
10                           Plaintiffs,                   MINUTE ORDER
11            v.

12    RUSSELL VOUGHT, et al.,

13                           Defendants.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court sua sponte. A remote hearing on Plaintiffs’ motion
18   for a preliminary injunction is scheduled for February 12, 2021 at 9 a.m. (Dkt. No. 29.) In
19   preparation for this hearing, the parties are ORDERED to submit to the Court for its review, no
20   later than February 10, 2021, proposed findings of fact and conclusions of law and a proposed
21   form of injunctive relief, should the Court adopt the parties’ respective proposals.
22

23          DATED this 27th day of January 2021.
24                                                          William M. McCool
                                                            Clerk of Court
25

26                                                          s/Paula McNabb
                                                            Deputy Clerk

     MINUTE ORDER
     C21-0002-JCC
     PAGE - 1
